NO.
12-06-00261-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JIMMY GAMBLE,    §                      APPEAL FROM THE 114TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Jimmy Gamble
appeals his conviction for burglary of a habitation, for which he was sentenced
to imprisonment for life.  Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Thereafter, Appellant filed a pro se
brief.  We affirm.
                                                
Background
            Appellant
was charged by indictment with burglary of a habitation and pleaded “not
guilty.”  The matter proceeded to a jury
trial.  Following the presentation of
evidence, the jury found Appellant “guilty” as charged.  After a trial on punishment was conducted,
the jury assessed Appellant’s punishment at imprisonment for life.  The trial court sentenced Appellant
accordingly, and this appeal followed.
 
Analysis
Pursuant to Anders v. California




            Appellant’s
counsel filed a brief in compliance with Anders and Gainous.  Appellant’s counsel states that she has
diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error and that there is no error upon which an appeal
can be predicated.  She further relates
that she is well acquainted with the facts in this case.  In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]
1978), Appellant’s Anders brief presents a chronological
summation of the procedural history of the case and further states that
Appellant’s counsel is unable to raise any arguable issues for appeal. 
            Thereafter,
Appellant filed a pro se brief in which he raised the following issues:  (1) ineffective assistance of trial counsel
and (2) ineffective assistance of his appellate counsel.  We have reviewed the record for reversible
error and have found none.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits.  Having done so and having
found no reversible error, Appellant’s counsel’s motion for leave to withdraw
is hereby granted and the trial court’s judgment is affirmed.
 
 
 
Opinion
delivered June 29, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)